DETAILED ACTION
This communication is in regards to applicant’s reply filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1, 8, 9, 11, 16 are amended; Claim 5 is cancelled; Claim 21 is added.  Claims 1 – 4, 6 - 21 currently pending and subject to examination.

Response to Arguments
In light of the amendments to the claims to remedy the informalities pointed out in the previous office action, the rejection of claims 8, 16 – 20 under 35 U.S.C. 112(b) is hereby withdrawn.  Applicant's arguments with respect to the art rejection filed in the remarks dated 09/09/2022 have been fully considered but they are not persuasive.
Applicant’s Arguments:
Applicant argues that Riddle and Homchaudhuri do not disclose “determining, from at least one packet of the group of packets, an identifier of a last packet of the group of packets, the at least one packet being a different packet than the last packet.” as newly recited in claim 1 or “determine, from at least one packet of the group of packets, an identifier associated with a last packet of the group of packets, the identifier of the last packet being included in at least two packets of the group of packets” as newly recited in claim 9 or “determining, from at least one packet of the group of packets, a highest sequence number across the group of packets, wherein another sequence number of the at least one packet is different from the highest sequence number” as newly recited in claim 16.

Examiner’s Response:
Examiner respectfully disagrees with this argument as introducing sequence numbers within packets of frames is well established in the art as evidenced by Petite (US 20080186898 A1), which is provided to show that an identifier of a last packet of the group of packets, the at least one packet being a different packet than the last packet or an identifier associated with a last packet of the group of packets, the identifier of the last packet being included in at least two packets of the group of packets and a highest sequence number across the group of packets, where another sequence number of the at least one packet is different from the highest sequence number would have been obvious to a person or ordinary skill in the art before the effective filing date of the invention (see the office action for details).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 – 4, 6 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US 5444709 A) in view of Petite (US 20080186898 A1) and Homchaudhuri et al. (US 20190327677 A1).

Regarding claim 1, Riddle discloses a method comprising: receiving, by an electronic device (Riddle, [Col 3, ln 8 – 10] data packets of a real-time data stream are received at a data destination connected to the local area network), a group of packets (Riddle, [Col 3, ln 13 - 15] a plurality of data frames are transmitted from the data source, to the data destination, each including at least one data packet); 
determining, from at least one packet of the group of packets, an identifier of a last packet of the group of packets (Riddle, [Col 3, ln 15 - 19] each data packet includes a sequence number S identifying the data packet as the Sth data packet transmitted in the data stream and a frame number N identifying the data packet as belonging to an Nth frame transmitted in the data stream); 
determining, based on the identifier of the last packet of the group of packets, whether the last packet of the group of packets has been received (Riddle, [Col 3, ln 19 - 23] data packets that are the first data packets in respective frames to which they belong and data packets that are the last data packets in respective frames to which they belong include flags identifying them as such); 
determining that the last packet of the group of packets was received (Riddle, [Col 3, ln 25 - 27] using sequence numbers, frame numbers, and the flags in the data packets, complete data frames received at the data destination are identified), 
Riddle does not expressly disclose the at least one packet being a different packet than the last packet and responsive to the determining, performing, by the electronic device, entering a low power mode.
Petite, for example from an analogous field of endeavor (Petite, [0114] the first packet in a multi-packet session can contain a "Packet Number" value equal to "0x01" and a "Packet Maximum" value equal to the total number of packets needed to transport all of the application data) discloses the at least one packet being a different packet than the last packet (Petite, [0114] subsequent packets preferably increment the "Packet Number" value, with the last packet in a multi-packet session having the "Packet Number" and "Packet Maximum" values equal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the at least one packet being a different packet than the last packet as taught by Petite with the system of Riddle in order to identify the last packet in a session (Petite et al., [0115]).
Riddle and petite do not expressly disclose responsive to the determining, performing, by the electronic device, entering a low power mode.
Homchaudhuri et al., for example (Homchaudhuri et al., [0050] an apparatus/processing system/wireless device/access terminal (AT) may generate an indication that it will enter a first mode such as a sleep mode or a power save) discloses responsive to the determining, performing, by the electronic device, entering a low power mode (Homchaudhuri et al., [0050] during a period Ty, the AT may determine whether it has received any data from the AP and if not, the AT would enter the first mode/sleep mode/power save and if yes, the AT may increase Ty to have more time for receiving any additional data from the AP before the AT enters the first mode/sleep mode/power save at the end of Ty).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine responsive to the determining, performing, by the electronic device, entering a low power mode as taught by Homchaudhuri et al. with the combined system of Riddle - Petite in order to consumer less power by turning off certain wireless device/access terminal (AT) components (Homchaudhuri et al., [0053]).

Regarding claims 2, 10, Riddle - Petite - Homchaudhuri et al. disclose each packet of the group of packets is identified by a sequence number (Riddle, [Col 3, ln 15 - 19] each data packet includes a sequence number S identifying the data packet as the Sth data packet transmitted in the data stream and a frame number N identifying the data packet as belonging to an Nth frame transmitted in the data stream) and the identifier of the last packet of the group of packets comprises a sequence number of the last packet (Petite, [0115] a receiving device can identify the last packet in a session by noting that the "Packet Number" and "Packet Maximum" values are equal).  The motivation is the same as in claim 1.

Regarding claims 3, 11, 17, Riddle - Petite - Homchaudhuri et al. disclose the sequence number of the last packet comprises a highest sequence number across the group of packets (Riddle, [Col 5, ln 29 - 33] a complete frame is a number of packets all having the same frame number, having contiguous sequence numbers, and having the first flag bit set in the lowest-numbered packet and the last flag bit set in the highest-numbered packet).

Regarding claims 4, 12, Riddle - Petite - Homchaudhuri et al. disclose the at least one packet of the group of packets comprises, in a header (Riddle, FIG. 2, packet header), the identifier of the last packet of the group of packets (Riddle, [Col 4, ln 41 - 45] the first packet in a frame, the last packet in a frame, and packets in a key frame are identified by flag bits where 1XXX XXXX indicates a first packet in frame and X1XX XXXX indicates a last packet in frame).

Regarding claims 13, 18, Riddle - Petite - Homchaudhuri et al. disclose the at least one packet is separate from the last packet (Petite, [0114] the first packet in a multi-packet session can contain a "Packet Number" value equal to "0x01" and a "Packet Maximum" value equal to the total number of packets needed to transport all of the application data).  The motivation is the same as in claim 1.

Regarding claims 6, 14, 19, Riddle - Petite - Homchaudhuri et al. disclose each packet of the group of packets comprises, in a header (Riddle, FIG. 2), the identifier of the last packet of the group of packets (Petite, [0114] subsequent packets preferably increment the "Packet Number" value, with the last packet in a multi-packet session having the "Packet Number" and "Packet Maximum" values equal).  The motivation is the same as in claim 1.

Regarding claims 7, 15, 20, Riddle - Petite - Homchaudhuri et al. disclose the identifier of the last packet is included in a control field of the header (Riddle, [Col 3, ln 60 - 63] the header may be used above a network level protocol like DDP or UDP that provide the addressing and checksums).

Regarding claim 8, Riddle - Petite - Homchaudhuri et al. disclose responsive to determining that the last packet of the group of packets was not received, foregoing, by the electronic device, entering the low power mode (Homchaudhuri et al., [0057] the apparatus increases Ty if the determination indicates the apparatus has obtained data from the wireless node, where the increase of Ty effectively delays [foregoes] the apparatus from entering the first mode/sleep mode/power save).  The motivation is the same as in claim 1.

Regarding claim 9, Riddle discloses a device (Riddle, [Col 3, ln 8 – 10] data packets of a real-time data stream are received at a data destination connected to the local area network) comprising: a memory (Riddle, [Col 5, ln 37 - 40] the type of data sent on each stream and what to do with it when it arrives is saved in a data structure on the receiving end, thus the device inherently comprises a memory); and at least one processor (Riddle, [Col 4, ln 57 - 59] a device that includes a frame reassembly process which combines the packets in a frame and passes them up to a higher layer, inherently comprises a processor) configured to: 
receive a group of packets (Riddle, [Col 3, ln 13 - 15] a plurality of data frames are transmitted from the data source, to the data destination, each including at least one data packet); 
determine, from at least one packet of the group of packets, an identifier associated with a last packet of the group of packets (Riddle, [Col 3, ln 15 - 19] each data packet includes a sequence number S identifying the data packet as the Sth data packet transmitted in the data stream and a frame number N identifying the data packet as belonging to an Nth frame transmitted in the data stream); 
determine, based on the identifier of the last packet of the group of packets, whether the last packet of the group of packets has been received (Riddle, [Col 3, ln 19 - 23] data packets that are the first data packets in respective frames to which they belong and data packets that are the last data packets in respective frames to which they belong include flags identifying them as such); and 
determining that the last packet of the group of packets was received (Riddle, [Col 3, ln 25 - 27] using sequence numbers, frame numbers, and the flags in the data packets, complete data frames received at the data destination are identified).
Riddle does not expressly disclose the identifier of the last packet being included in at least two packets of the group of packets and responsive to the determining, performing, by the electronic device, entering a low power mode.
Petite, for example from an analogous field of endeavor (Petite, [0114] the first packet in a multi-packet session can contain a "Packet Number" value equal to "0x01" and a "Packet Maximum" value equal to the total number of packets needed to transport all of the application data) discloses the identifier of the last packet being included in at least two packets of the group of packets (Petite, [0114] subsequent packets preferably increment the "Packet Number" value, with the last packet in a multi-packet session having the "Packet Number" and "Packet Maximum" values equal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the identifier of the last packet being included in at least two packets of the group of packets as taught by Petite with the system of Riddle in order to identify the last packet in a session (Petite et al., [0115]).
Riddle and petite do not expressly disclose responsive to the determining, performing, by the electronic device, entering a low power mode.
Homchaudhuri et al., for example (Homchaudhuri et al., [0050] an apparatus/processing system/wireless device/access terminal (AT) may generate an indication that it will enter a first mode such as a sleep mode or a power save) discloses responsive to the determining, performing, by the electronic device, entering a low power mode (Homchaudhuri et al., [0050] during a period Ty, the AT may determine whether it has received any data from the AP and if not, the AT would enter the first mode/sleep mode/power save and if yes, the AT may increase Ty to have more time for receiving any additional data from the AP before the AT enters the first mode/sleep mode/power save at the end of Ty).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine responsive to the determining, performing, by the electronic device, entering a low power mode as taught by Homchaudhuri et al. with the combined system of Riddle Petite in order to consumer less power by turning off certain wireless device/access terminal (AT) components (Homchaudhuri et al., [0053]).

Regarding claim 16, Riddle discloses a non-transitory machine readable medium comprising instructions (Riddle, [Col 5, ln 37 - 40] the type of data sent on each stream and what to do with it when it arrives is saved in a data structure on the receiving end, thus the device inherently comprises a memory) that, when executed by one or more processors (Riddle, [Col 4, ln 57 - 59] a device that includes a frame reassembly process which combines the packets in a frame and passes them up to a higher layer, inherently comprises one or more processors), cause the one or more processors to perform operations comprising: 
receiving, by an electronic device (Riddle, [Col 3, ln 8 – 10] data packets of a real-time data stream are received at a data destination connected to the local area network), a group of packets, wherein each packet of the group of packets includes a sequence number (Riddle, [Col 3, ln 15 - 19] each data packet includes a sequence number S identifying the data packet as the Sth data packet transmitted in the data stream and a frame number N identifying the data packet as belonging to an Nth frame transmitted in the data stream),
determining, from at least one packet of the group of packets, a highest sequence number across the group of packets (Riddle, [Col 5, ln 29 - 33] a complete frame is a number of packets all having the same frame number, having contiguous sequence numbers, and having the first flag bit set in the lowest-numbered packet and the last flag bit set in the highest-numbered packet),
determining, based on the highest sequence number across the group of packets, whether the last packet of the group of packets has been received (Riddle, [Col 3, ln 19 - 23] data packets that are the first data packets in respective frames to which they belong and data packets that are the last data packets in respective frames to which they belong include flags identifying them as such); and 
determining that the last packet of the group of packets was received (Riddle, [Col 3, ln 25 - 27] using sequence numbers, frame numbers, and the flags in the data packets, complete data frames received at the data destination are identified), 
Riddle does not expressly disclose another sequence number of the at least one packet is different from the highest sequence number and responsive to the determining, performing, by the electronic device, entering a low power mode.
Petite, for example from an analogous field of endeavor (Petite, [0114] the first packet in a multi-packet session can contain a "Packet Number" value equal to "0x01" and a "Packet Maximum" value equal to the total number of packets needed to transport all of the application data) discloses another sequence number of the at least one packet is different from the highest sequence number (Petite, [0115] a receiving device can identify the start of a multi-packet session, by noting that the "Packet Number" and "Packet Maximum" values are not equal and identify the last packet in a session by noting that the "Packet Number" and "Packet Maximum" values are equal).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine another sequence number of the at least one packet is different from the highest sequence number as taught by Petite with the system of Riddle in order to identify the last packet in a session (Petite et al., [0115]).
Riddle and petite do not expressly disclose responsive to the determining, performing, by the electronic device, entering a low power mode.
Homchaudhuri et al., for example (Homchaudhuri et al., [0050] an apparatus/processing system/wireless device/access terminal (AT) may generate an indication that it will enter a first mode such as a sleep mode or a power save) discloses responsive to the determining, performing, by the electronic device, entering a low power mode (Homchaudhuri et al., [0050] during a period Ty, the AT may determine whether it has received any data from the AP and if not, the AT would enter the first mode/sleep mode/power save and if yes, the AT may increase Ty to have more time for receiving any additional data from the AP before the AT enters the first mode/sleep mode/power save at the end of Ty).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine responsive to the determining, performing, by the electronic device, entering a low power mode as taught by Homchaudhuri et al. with the combined system of Riddle - Petite in order to consume less power by turning off certain wireless device/access terminal (AT) components (Homchaudhuri et al., [0053]).

Regarding claim 21, Riddle - Petite - Homchaudhuri et al. disclose the highest sequence number is indicated in at least two packets of the group of packets (Petite, [0115] a receiving device can identify the start of a multi-packet session, by noting that the "Packet Number" and "Packet Maximum" values are not equal and identify the last packet in a session by noting that the "Packet Number" and "Packet Maximum" values are equal).  The motivation is the same as in claim 16.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416 

/SAI AUNG/Primary Examiner, Art Unit 2416